Citation Nr: 0407756	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.   Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder.

2.   Entitlement to service connection for a low back 
disorder.

3.   Entitlement to service connection for a right ankle 
disorder.

4.   Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to September 
1946, and October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The RO has determined that the evidence received in support 
of the veteran's current claim for a low back disorder is new 
and material and has adjudicated the veteran's claim for 
service connection on a de novo basis.  The RO certified 
issue of entitlement to service connection for a low back 
disorder to the Board.  Despite the determination reached by 
the RO, the Board must first determine whether new and 
material evidence has been submitted in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.  Because service connection for a low 
back disorder was denied in an unappealed January 1947 rating 
decision, the Board must consider as a threshold matter the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim.

The issues of entitlement to service connection for a low 
back disorder, right ankle disorder, and left knee disorders 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

The veteran had been scheduled for a hearing before a Member 
of the Board in February 2004.  In a January 2004 statement, 
the veteran withdrew his request for a hearing before a 
Member of the Board.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was denied in a January 1947 rating 
action on the grounds that a low back disorder was not shown 
by the evidence of record.

2.  The veteran was notified of the January 1947 rating and 
he did not file a timely notice of disagreement.

3.  Evidence added to the record subsequent to the January 
1947 rating includes additional service medical records, 
medical records from the 1970s to the present time, and the 
veteran's testimony at a hearing in September 2002; the 
additional evidence is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received by VA since the January 1947 rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect. VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
view of the Board's favorable decision below, to reopen the 
claim for service connection for a low back disorder, any 
failure to fully comply with the VCAA was not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Legal Criteria.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally denied on any basis.  38 
U.S.C.A. § 5108 (West 2002).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  Additionally, in order to warrant 
reopening the newly presented evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110.

Factual Background.  The service medical records are silent 
as to any low back injuries or back treatment in service.  By 
rating action in January 1947 service connection for a low 
back disorder was denied as it was determined that it had not 
been shown by the evidence of record.

The veteran was advised of the decision to deny his claim for 
service connection for a low back disorder and his appellate 
rights by letter in February 1947.  When he did not timely 
disagree with the RO decision, it became final.

The veteran subsequently again entered active duty from 
October 1950 to October 1953.  

The veteran filed a new claim for service connection for a 
low back disorder in July 1999.

In a personal hearing at the RO in September 2002 the veteran 
testified that he had had no problems with his back prior to 
service.  During service he was a lineman had to climb 
telephone poles.   The work put a lot of strain on his lower 
spine.
In 1970 he underwent a spinal fusion procedure.  He saw a 
chiropractor afterwards.  This was the first time he received 
treatment for his back post service.  

In a supplemental statement of the claim (SSOC) in July 2003, 
the RO determined that new and material evidence adequate to 
reopen the veteran's claim had been submitted.  However, 
after reopening the claim, the RO denied service connection 
for a low back disorder.

Analysis.  As noted above, service connection was initially 
denied on the grounds that a low back disorder was not shown 
by the evidence.  The evidence associated with the claims 
file since the last final decision in January 1947 includes 
additional service medical records for his second period of 
service, and private and VA medical records from the 1970s to 
the present time.  The record also includes the veteran's 
testimony at the September 2002  hearing.  

The Board finds that this evidence is so significant that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for a low back disorder.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  

Having found that the veteran's claim for service connection 
for a low back disorder has been reopened, the Board has 
reviewed the evidence and determined that further evidentiary 
development is necessary.  Accordingly, the issue of 
entitlement of service connection for a low back disorder is 
remanded for additional development.  38 C.F.R. § 19.9(a)(2).


ORDER

The claim for entitlement to service connection for a low 
back disorder is reopened.   To this extent only, the benefit 
sought on appeal is allowed.


REMAND

A review of the record indicates the veteran has not been 
adequately notified of the VCAA as it applies to his present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
post service medical records dated in the 1970s reveal a 
history of back problems for 4 to 5 years following an 
industrial accident.  Additional treatment records from 2000 
noted the onset of back problems in the 1960s.  The Board 
finds that an additional medical examination is required 
prior to appellate review.

In this case, in November 2003 the Board received additional 
medical evidence from the veteran.  This included a recent 
physical from the VAMC at Biloxi, which the veteran believed 
was germane to his claims.  No waiver was submitted by the 
veteran.  The Board no longer has authority to decide claims 
based on new evidence that it receives without obtaining a 
waiver.  The result is that the RO must review new evidence 
associated with the claims file and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his low back 
disorder since active service.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that his present 
low back, right ankle, and left knee 
disorders were incurred in or aggravated 
by active service.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should elicit 
a history from the veteran regarding the 
low back, right ankle, and left knee 
disorders and provide an opinion as to 
whether it is as likely as not that any 
of these conditions began during the 
veteran's military service or is related 
to any incident of his military service.  
Regarding the low back disorder, the 
examiner's attention is directed to the 
following:  the veteran claims that he 
had a back disorder as early as 1946; the 
evidence of a post-service industrial 
back accidents in the late 1960's; and 
the VA medical opinion that his telephone 
lineman work in service "exasperated" 
his back disorder.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  Whether 
or not any additional evidence or 
information is received, the RO must re-
adjudicate the claims.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



